Citation Nr: 1518511	
Decision Date: 04/29/15    Archive Date: 05/05/15

DOCKET NO.  08-39 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a low back disability. 

2.  Entitlement to service connection for right leg sciatica. 

3.  Entitlement to a compensable disability rating prior to March 26, 2013, and to a disability rating greater than 10 percent thereafter, for a laceration scar of the forehead.

4.  Entitlement to a compensable disability rating for bilateral hearing loss. 

5.  Entitlement to a disability rating greater than 10 percent for tinnitus.

6.  Whether the January 11, 1991 rating decision, which denied a claim of service connection for a low back disability, was the product of clear and unmistakable error (CUE).

7.  Entitlement to a total disability rating due to individual unemployability (TDIU), including on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran had active honorable service from June 7, 1979 through August 2, 1984.  He also served on active duty from August 3, 1984 through January 11, 1989, during which he received a bad conduct discharge by reason of his sentence at a General Court Martial.  Consequently, the period of dishonorable service from August 3, 1984, through January 11, 1989 is a bar to VA benefits for that period of service.

This matter is before the Board of Veterans' Appeals (Board) on appeal from Regional Office (RO) decisions issued in April 2008 and April 2009.  The appeal was remanded in January 2013 and July 2014 for additional development, to include scheduling the Veteran for a videoconference hearing before a Veterans Law Judge.  In September 2014, he withdrew his hearing request.  See 38 C.F.R. § 20.704 (2014).

Following the supplemental statement of the case in November 2013, additional evidence was associated with the claims file without a waiver of the right to have the additional evidence reviewed by the AOJ.  The additional evidence is duplicative of evidence already of record and it does not have a bearing on the claims adjudicated in this decision.  38 C.F.R. § 20.1304(c) (2014).

The issues of entitlement to service connection for a traumatic brain injury, old granulomatous disease, a hiatal hernia, diabetes mellitus, onychomycosis, asthma, a bilateral bunion deformity, subconjunctival hemorrhages, a right shoulder disability, herpes simplex encephalitis, posttraumatic stress disorder (PTSD), an acquired psychiatric disability other than PTSD, to include anxiety and depression, a bilateral hand disability, a disability manifested by blackouts, an eye disability, entitlement to specially adapted housing, and entitlement to a temporary total disability rating based on the need for hospitalization or convalescence, as well as entitlement to an earlier effective date for tinnitus, bilateral hearing loss, and a forehead scar have been raised by the record but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over any of these claims and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issue of entitlement to a TDIU, including on an extraschedular basis, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  The record evidence indicates that the Veteran's current low back disability is not related to service. 

2.  The record evidence indicates that the Veteran's right leg sciatica (claimed as numbness in the right leg) is not related to service and was not caused by a service-connected disability.  

3.  The record evidence shows that, prior to March 26, 2013, the forehead scar was asymptomatic, had not caused deformity or disfigurement of the head, face, or neck, and did not result in limitation of function or other disabling effects.

4.  The record evidence shows that, effective March 26, 2013, the forehead scar was painful.

5.  The Veteran's bilateral hearing loss is manifested by no worse than a Level I impairment of auditory acuity in the right ear and a Level I impairment of auditory acuity in the left ear.

6.  The Veteran's service-connected tinnitus currently is assigned the maximum schedular rating available for this disability.

7.  The record evidence does not indicate that the correct facts as they were known at the time were not before VA or that statutory or regulatory provisions extant at the time were applied incorrectly in the January 11, 1991 rating decision which denied service connection for a low back disability.


CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated by active service nor may arthritis of the low back be presumed to have been incurred in service.  38 U.S.C.A. §§ 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014).

2.  The criteria for service connection for right leg sciatica, including as due to a service-connected disability, have not been met.  38 U.S.C.A. §§ 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2014).

3.  The criteria for a compensable disability rating prior to March 26, 2013, and to a disability rating greater than 10 percent thereafter, for a forehead scar have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.118, Diagnostic Code (DC) 7805 (2014); 38 C.F.R. § 4.118, DC 7805 (effective before October 23, 2008).

4.  The criteria for an initial compensable rating for bilateral hearing loss have not been met.  §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.85, DC 6100, 4.86 (2014).

5.  The criteria for a disability rating greater than 10 percent for tinnitus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.87, DC 6260 (2014).

6.  The January 11, 1991 rating decision, which denied service connection for a low back disability, was not the product of CUE.  3 8 U.S.C.A. §§ 5101, 5110 (West 2014); 38 C.F.R. §§ 3.104, 3.105(a), 20.302 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).  The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2014).  Here, VCAA notice was provided by correspondence in November 2007, November 2008 and March 2013.  The case last was readjudicated in November 2013.  In any event, neither the Veteran nor her representative has alleged or demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior cases law imposing a presumption of prejudice on any notice deficiency and clarifying that the burden of showing harmful or prejudicial error normally falls on the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).   

Relevant to VA's duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records, including service treatment records, post-service treatment records, and VA examination reports.  The Board also notes that actions requested in the prior remands have been undertaken.  Instructions pertinent to the claims being decided included attempting to obtain relevant private treatment records.  Despite being asked to provide VA with authorizations in March 2013 to obtain any outstanding records, no authorizations were provided by the claimant.  See Wood v. Derwinski, 1 Vet. App. 190, 192 (1991) (holding that "the duty to assist is not always a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the purtative evidence.").  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

With respect to the Veteran's CUE claim, the Board notes that the VCAA is not applicable.  See Parker v. Principi, 15 Vet. App. 407, 412 (2002) (citing Livesay v. Principi, 15 Vet. App. 165 (2001)).  In Livesay, the Court noted that allegations of CUE are not conventional appeals and fundamentally are different from other kinds of action in the VA adjudicative process.  Because the Veteran is not pursuing a claim for benefits but rather is collaterally attacking a prior final decision instead, the duties to notify and assist as set forth in the VCAA are not applicable.  See Livesay, 15 Vet. App. at 178-79.

Based on a review of the claims file, there is no indication that any additional evidence relevant to the currently appealed claims is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board will proceed to review the merits of the issues on appeal.

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir.2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b) (2014).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

Moreover, where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such diseases shall be presumed to have been incurred in service, even though there is no evidence of such diseases during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A.  §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014). 

Service connection also may be established for disability which is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310.  Service connection is possible when a service-connected condition has aggravated a claimed condition, but compensation is only payable for the degree of additional disability attributable to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995). 

As noted in the Introduction, the character of service for the Veteran's last period of active service from August 3, 1984 through January 11, 1989, was terminated by a bad conduct discharge.  Consequently, the period of service from August 3, 1984 through January 11, 1989 is a bar to VA benefits for that period of service.  See 38 C.F.R. § 3.12 (2013); Cropper v. Brown, 6 Vet. App. 450, 452 (1994).


Low Back Disability and Right Leg Sciatica

The Veteran contends that he suffers from a low back disability due to injuries incurred in service.  Reportedly, the condition remained symptomatic since that time and was aggravated by subsequent injuries.  In support of his claim, he submitted statements from his mother, father, spouse and daughter to the effect that he had suffered from back problems since the 1980's and his spouse had treated him with topical creams and hot packs.  He asserts that his right leg sciatica developed secondary to the lumbar spine condition.  

As an initial matter, the record reflects that the Veteran has been diagnosed with a current lumbar spine disability, to include degenerative disc disease, and lumbar spine radiculopathy affecting the right lower extremity.  Based on the above, the Board finds that the Veteran has met the current disability requirement for purposes of continuing the analysis of the claims for service connection.  Thus, the remaining question before the Board is whether such disabilities are related to service.  

The service treatment records show that in October 1980 show the Veteran was seen for left sided back pain associated with increased lifting on the job.  The assessment was musculoskeletal pain.  In May 1981, he was seen again for low back pain associated with lifting.  The diagnosis was low back strain by history.  The service treatment records contain no complaints, findings or diagnosis associated with a right leg sciatic disability.  

Following service, the Veteran continued to complain of low back pain.  A private treatment record noted the Veteran's reports of low back pain since 1982 when he was in the military.  He described muscle spasms extending from his right low back down to his right leg.  Subsequent treatment records reflect various diagnoses, included chronic low back and right sacroiliac joint strain, such as noted on a January 1990 medical report.  A September 1995 CT scan of the lumbar spine revealed eccentric disk bulging at L4-L5, eccentric disk protrusion at L5-S1.  

As arthritis was not shown in service or within one year following discharge from service, competent evidence linking the current disability to service is needed to substantiate the claim.  On the question of a link between the current lumbar spine disability and service, the Board finds that there is evidence both for and against the claim.  

The competent medical evidence in support of the claim consists of the statements from a VA physician dated in September 2006, June 2007 and February 2009.  This VA physician noted that the MRI confirmed that the Veteran had multilevel degenerative disc disease and facet osteoarthritis, most prominent at L4-L5 and L5-S1.  This physician opined that due to heavy lifting in service during the early 1980's, the Veteran developed a herniated nucleus pulposus at L5-S1, manifested by chronic low back pain and radiculopathy.  This physician also determined that the condition more likely than not began in the period of service from June 1979 to August 1984.  

The history noted by the VA physician in September 2006, June 2007, and in February 2009 is not consistent with the available service treatment records which document complaints of back pain in 1980 and 1981, with no significant injuries noted, and no other complaints were noted during the Veteran's next 3 years of service or until 1988.  The opinions from the VA physician dated in September 2006, June 2007, and in February 2009 appear to be based on an inaccurate factual premise and are afforded little probative weight.  See Miller v. West, 11 Vet. App. 345, 348 (1998) (medical opinions must be supported by clinical findings in the record and conclusions of medical professionals which are not accompanied by a factual predicate in the record are not probative medical opinions); see also Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that "an opinion based upon an inaccurate factual premise has no probative value").  These opinions also are not probative on the issue of whether the Veteran's claimed back disability and right leg sciatica are related to active service because they purport to describe the Veteran's history during a period of service for which he received a bad conduct discharge.  Given the Veteran's bad conduct discharge, VA is precluded from considering such evidence in adjudicating his currently appealed claim.

The evidence against the claim consists of the March 2013 VA examination report where the examiner opined that the back disability was less likely as not incurred in or caused by the claimed in-service injury or events in service.  The examiner noted the Veteran's report of a back injury incurred in 1980 during a motorcycle accident on his way to work.  The examiner noted that a 1981 treatment record showed that he was seen in ER complaining of flipping off his motorcycle when it slid on gravel.  At the time he reported pain in shoulder.  The service treatment records were consistent with mechanical back pain/strain with lifting during honorable service.  In 1980 and 1981 the spine was evaluated within normal limits.  There was no treatment for the back until 1988, which the examiner associated with drug seeking behavior consistent with drug abuse documented at that time.  The examiner indicated that the medical evidence, to include x-rays, specialty examinations and even a MRI from 2005 did not support a disability in the spine as claimed by the Veteran.  

The Board assigns greater probative weight to the opinion of the March 2013 VA examiner.  The opinion was provided following review of the claims file and examination      of the Veteran, considered the Veteran's contentions, and provided an adequate rationale for the conclusions reached.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  This opinion also was fully supported.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").

While the Veteran, as well as his spouse, daughter, father and mother, may believe that his current lumbar spine disability is related to injuries in service, as lay persons, they are not shown to have specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of lumbar spine disorders requires medical testing and expertise to determine.  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to his current lumbar spine disability is a matter that also requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the Veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the lay opinions of record in this appeal regarding the etiology of the Veteran's lumbar spine disability are not competent medical evidence.  

The Board notes that the Veteran has submitted internet articles regarding spine disorders and radiculopathy in support of his claims.  A medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999).; see also Sacks v. West, 11 Vet. App. 314 (1998).  The medical articles submitted by the Veteran in this case was not accompanied by the opinion of any medical expert linking his disability to active service. Thus, the medical articles submitted by the Veteran are insufficient to establish the medical nexus opinion required for causation.  See Sacks, 11 Vet. App. at 317 (citing Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996)); see also Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  

The record does not contain competent and credible evidence as to whether the Veteran's disabilities are related to service.  In fact, the most probative medical evidence does not associate the Veteran's low back disorder to service. 

To the extent the Veteran claims entitlement to service connection for right leg radiculopathy as secondary to the lumbar spine disability, service connection for a lumbar spine disability has not been established.  Accordingly, there is no legal basis upon which to award service connection for right leg radiculopathy on a secondary basis.  38 C.F.R. § 3.310.

In summary, there is no competent evidence of low back arthritis in service or within one year following discharge from service.  Thus, the provisions regarding continuity of symptomatology are not applicable.  See Walker, 708 F.3d at 1340 (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b) (2014).  Moreover, the most probative and persuasive evidence is against a finding that his current low back disability with associated right leg radiculopathy are related to service.  Accordingly, service connection for a low back disability and right leg sciatica is denied. 

As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating Claims

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent  the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and evaluating functional impairment on the basis of lack of usefulness and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Forehead Scar

By a rating decision in January 1991 the AOJ granted service connection for a laceration scar of the forehead and assigned a noncompensable disability rating effective March 1990.  The Veteran filed a claim for a compensable rating in May 2008.  During the pendency of this appeal, by a rating decision in September 2013, the AOJ increased the Veteran's disability rating to 10 percent, effective March 26, 2013.  The Veteran appealed for higher ratings.  

The Board notes that the regulations pertaining to rating skin disabilities were revised effective October 23, 2008.  Those revised provisions are applicable only to claims received on or after October 23, 2008.  As the Veteran's claim was received prior to that date, these revisions do not apply in this case and the Veteran has not requested review under the revised regulations.  See 73 Fed. Reg. 54708 (Sept. 23. 2008).  Although the revised regulations are inapplicable, it is apparent that the AOJ analyzed the disability under both the criteria in effect prior to and as of October 23, 2008.  As such, the Board also has evaluated the Veteran's claim under the former and revised rating criteria for evaluating skin disabilities.  See also Percy v. Shinseki, 23 Vet. App. (2009).

The eight characteristics of disfigurement are: (1) Scar is 5 or more inches (13 or more centimeters) in length; (2) Scar is at least one-quarter inch (0.6 centimeters) wide at the widest part; (3) Surface contour of scar is elevated or depressed on palpation; (4) Scar is adherent to underlying tissue; (5) Skin is hypo-or hyper-pigmented in an area exceeding 6 square inches (39 square centimeters); (6) Skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding 6 square inches (39 square centimeters); (7) Underlying soft tissue is missing in an area exceeding 6 square inches (39 square centimeters); (8) Skin is indurated and inflexible in an area exceeding 6 square inches (39 square centimeters).  38 C.F.R. § 4.118, DC 7800 (in effect prior to October 23, 2008).

DC 7800, effective prior to October 23, 2008, provided that a skin disorder with one characteristic of disfigurement of the head, face, or neck was rated 10 percent.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement, was rated 30 percent.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement, was rated 50 percent.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement, was rated 80 percent.  38 C.F.R. § 4.118, DC 7800 (effective prior to October 23, 2008).

Tissue loss of the auricle was to be rated under DC 6207 (loss of auricle), and anatomical loss of the eye was to be rated under DC 6061 (anatomical loss of both eyes) or DC 6063 (anatomical loss of one eye), as appropriate.  Unretouched color photographs were to be taken into consideration when rating.  38 C.F.R. §§ 4.118, DC 7800, Notes (2), (3) (2008). 

DC 7803 provided for a 10 percent rating for superficial unstable scars.  DC 7804 provided a 10 percent rating for superficial scars that were painful on examination.  DC 7805 provides that other scars should be rated on limitation of function of the affected part.  38 C.F.R. § 4.118 (2008). 

Under the revised criteria, effective October 23, 2008, DC 7800 applies to burn scars of the head, face, or neck; scars of the head, face, or neck due to other causes; or other disfigurement of the head, face, or neck.  Disabling effects other than disfigurement that are associated with individual scars of the head, face, or neck, such as pain, instability, and residuals of associated muscle or nerve injury, should be separately rated under the appropriate DCs and apply 38 C.F.R. § 4.25 to combine the ratings with the rating assigned under DC 7800.  The characteristics of disfigurement may be caused by one scar or by multiple scars; the characteristics required to assign a particular rating need not be caused by a single scar in order to assign that rating.  38 C.F.R. §§ 4.118, DC 7800, Notes (4), (5) (2014).

The particular criteria set out under DC 7800 provide for a 10 percent rating with one characteristic of disfigurement.  A 30 percent rating is assigned with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features, or; with two or three characteristics of disfigurement.  A 50 percent rating is assigned with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features or; with four or five characteristics of disfigurement.  

Under the revised DC 7804, one or two scars that are unstable or painful warrant a 10 percent rating.  A 20 percent rating requires three or four scars that are unstable or painful.  A 30 percent rating requires five or more scars that are unstable or painful.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  If one or more scars are both unstable and painful, 10 percent is to be added to the evaluation that is based on the total number of unstable or painful scars.  Scars evaluated under DCs 7800, 7801, 7802, or 7805 may also receive an additional rating under DC 7804, when applicable.  38 C.F.R. § 4.118, DC 7804 (2014). 

Under the revised DC 7805, any disabling effects of other scars (including linear scars), and other effects of scars rated under DCs 7800, 7801, 7802, and 7804 not considered in a rating provided under DCs 7800-7804 are to be rated under an appropriate DC.  38 C.F.R. § 4.118, DC 7805 (2014). 

Service treatment records indicate that the Veteran was seen for a scalp laceration after he sustained a laceration above the eyebrows in March 1984.  The Veteran's post-service treatment records do not reflect other pertinent findings or treatment related to the scar.  

On VA examination in March 2013, the Veteran complained that his service-connected scar was painful.  On examination, the examiner noted a well-healed scar on the left forehead, measuring approximately 1cm by 0.2 cm.  It was not painful to the touch or unstable.  There was no underlying soft tissue, no abnormal pigmentation, no limitation of motion, no muscle or nerve damage.  There was no abnormal skin texture or color, not unstable.  The scar was not inflexible or indurated.  It was not elevated or depressed.  The examiner opined that the scar had no impact on the Veteran's ability to work.  It was further noted that the Veteran's complaints of pain in the scar were not consistent with the type of superficial scar seen on the Veteran and its location on his forehead, specifically in light of the fact that it had been 29 years since the injury.  

The Board finds that, prior to March 26, 2013, the record does not support assigning an initial compensable rating for the residual laceration scar.  Although on VA examination a scar was noted on the left occipital area measuring 1cm by 0.2 cm, the medical evidence fails to show that the service-connected scar was symptomatic prior to March 26, 2013.  In addition, this scar did not measure five or more inches in length.  It did not measure at least one-quarter inch in width.  There is no evidence to show that it elevated or depressed, adherent to underlying tissue, hypo- or hyper-pigmented, did not have abnormal skin texture, and was not associated with missing underlying soft tissue or with an area of indurated and inflexible skin.  As such, the record does not indicate that the Veteran's laceration scar was a slight deformity or manifested any of the characteristics of disfigurement.  Accordingly, a compensable rating is not warranted for this time period.

The Board also has considered whether a higher or separate rating is warranted under other potentially applicable DCs, including the former and revised DCs.  There is no evidence of underlying soft tissue damage, instability, or pain.  Thus, it does not warrant a rating under the revised DC 7804.  In addition, there was no evidence to support a finding that the scar was poorly nourished with repeated ulceration, tender or painful; thus, a compensable rating under the former DCs 7803 and 7804 is not warranted.  No limitation of function due to this scar was noted; thus, a rating under the former or revised DC 7805 is not warranted.  A rating under the revised DCs 7801 and 7802 also is not warranted as the scar is located on the Veteran's forehead.  Finally, a rating under the former DCs 7801 and 7802 is not warranted as this scar was not caused by a burn.

The AOJ increased the Veteran's disability rating to 10 percent effective March 26, 2013, the date of the VA examination, based on the Veteran's complaints that the service-connected scar was painful.  38 C.F.R. § § 4.118, DC 7804.  

The Board finds that, effective March 26, 2013, a rating higher than 10 percent is not warranted under DC 7800 because the Veteran's facial scar is not shown to meet any of the other 7 characteristics of disfigurement after that date.  The evidence of record does not show that the appellant's facial scar caused disfigurement of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement.  The appellant's facial scar was not 5 or more inches in length, was not at least one-quarter inch wide at the widest point, they were not adherent to underlying tissue, nor hypo or hyper pigmented, underlying soft tissue was not missing, and the skin was not indurated and inflexible in an area exceeding six square inches.  Inasmuch as the Veteran did not meet any of the other seven characteristics of disfigurement for his facial scars, the Board finds that the criteria for a rating higher than 10 percent effective March 26, 2013, were not met during this time period.

A higher rating of 20 percent under DC 7804 is not warranted as the evidence does not show three or four scars that are unstable or painful warrant as is required for a 20 percent rating.  

The regulatory amendments include the addition of Note (4) under DC 7800.  That note provides that VA should separately rate disabling effects other than disfigurement that are associated with individual scars of the head, face, or neck, such as pain, instability, and residuals of associated muscle or nerve injury, under the appropriate DCs and apply § 4.25 to combine the ratings with the rating assigned under DC 7800.  Sensory loss in the face would be rated pursuant to disease of the cranial nerves under 38 C.F.R. § 4.124.  DCs 8205, 8207, 8209-8212 govern the cranial nerves, and provide 10 percent ratings for moderate incomplete paralysis.  Anything less severe than moderate incomplete paralysis would be rated 0 percent.  As previously noted, the VA examiner specifically found no muscle or nerve damage.  And there is no evidence to indicate otherwise.   

DCs 7801 and 7802 are not applicable as they apply to scars other than on the head, face, or neck.  Further, on examination the scar was not found to be productive of limitation of motion or limitation of function caused by the facial scars, and there is no objective evidence of record to show that the scar is productive of limitation of function.  Therefore, the Board finds that a higher rating under DC 7805 is not warranted.  See 38 C.F.R. § 4.118, DC 7805 (2014).

The Board has considered whether the Veteran's service-connected scar presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the established schedular criteria are inadequate to describe the severity and symptoms of the claimant's disability.  See Thun v. Peake, 22 Vet. App. 111, 118 (2008).  

The Board notes that the schedular criteria are designed to compensate for average impairments in earning capacity resulting from service-connected disability.  38 U.S.C.A. § 1155.  Here, the rating criteria adequately describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence.  In any event, the evidence does not show, nor does the Veteran contend, that the scar has resulted in marked interference with employment or any hospitalization during the course of the claim.  Consequently, referral for extraschedular consideration is not warranted.

Accordingly, the Board finds that the criteria for a compensable rating for the service-connected scar prior to March 26, 2013, and a rating higher than 10 percent thereafter, have not been met.  As the preponderance of the evidence is against the claim for assignment of any higher ratings for a residual scar on the forehead, the claim must be denied.  38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364-65; Gilbert, 1 Vet. App. at 49.

Bilateral Hearing Loss

Evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results  of controlled speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 Hertz (Hz).  To evaluate the degree of disability from bilateral service-connected defective hearing, the Rating Schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  38 C.F.R. §§ 4.85, 4.86, DC 6100.  The evaluation of hearing impairment applies a rather structured formula that is essentially a mechanical application of the rating schedule to numeric designations after audiology evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

Under 38 C.F.R. § 4.86, when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hz) is 55 decibels or more, the rating specialist will determine the Level designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  Further, when the puretone threshold is 30 decibels at 1000 Hz, and 70 decibels or more at 2000 Hz, the rating specialist will determine the Level designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Level.  38 C.F.R. § 4.86(b). 

An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometric test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).

On VA examination in March 2008, the puretone thresholds in decibels at the tested frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the right ear were 25, 20, 20, 45, and 70; and in the left ear were 15, 25, 20, 50, and 80.  The puretone threshold average in the right ear was 38 decibels and the average in the left ear was 43 decibels.  Speech discrimination was 94 percent in the right ear and 96 percent in the left ear. 

On VA examination in November 2013, the puretone thresholds in decibels at the tested frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the right ear were 25, 25, 35, 50 and 70; and in the left ear were 25, 25, 30, 55, and 85.  The puretone threshold average in the right ear was 45 decibels and the average in the left ear was 49 decibels.  Speech discrimination was 96 percent, bilaterally.

Applying the results to Table VI, the findings of the March 2008 and November 2013 VA examinations yield a numerical designation of Level I for the right and Level I in the left ear.  38 C.F.R. § 4.85 (2014).  When hearing loss is Level I in one ear and Level I in the other, a 0 percent evaluation is assigned under Table VII.  Id.  Therefore, the Board finds that a compensable rating is not warranted for the Veteran's service-connected bilateral hearing loss based on those examinations.

Additionally, audiological testing throughout the appeal, to include the March 2008 and November 2013 VA examination reports, did not show that the pure tone threshold at all four specified frequencies 1000, 2000, 3000, and 4000 Hertz were 55 decibels or more, nor that a puretone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  Thus, an exceptional pattern of hearing impairment is not shown and 38 C.F.R. § 4.86 is not applicable. 

Moreover, the VA examinations included the Veteran's complaints regarding his hearing and the functional impairment it causes.  In this regard, the 2008 and 2013 VA examiners reported the Veteran's complaints of struggling to communicate effectively and ear pain.  Thus, the examinations are adequate for evaluating his disability.  See Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  

In summary, the assignment of disability ratings for hearing impairment is derived from a mechanical formula.  The audiological results during the course of the claim were conducted in accordance with 38 C.F.R. § 4.85(a) and do not show hearing loss which would be compensable under the rating criteria during any portion of the appeal period.  Accordingly, a noncompensable rating is appropriate for the entire period of the Veteran's appeal.  See Fenderson, 12 Vet. App. at 119.

The Board also has considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application     of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell, 9 Vet. App. at 338-39.  The threshold factor for extraschedular consideration is a finding that the established schedular criteria are inadequate to describe the severity and symptoms of the claimant's disability.  See Thun, 22 Vet. App. at 118.

The Board notes that the schedular criteria are designed to compensate for average impairments in earning capacity resulting from service-connected disability.  38 U.S.C.A. § 1155.  Here, the rating criteria adequately describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence.  The Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  See Thun, 22 Vet. App. at 115.  In any event, the Veteran has not claimed and the evidence does not show that his bilateral hearing loss is productive of marked interference with employment.  Nor has he been hospitalized frequently for this condition.  Consequently, referral for extraschedular consideration is not warranted. 

As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364-65; Gilbert, 1 Vet. App. at 49.

Tinnitus

Tinnitus is evaluated under DC 6260 which provides that only a single evaluation for recurrent tinnitus will be assigned whether the sound is perceived in one ear, both ears, or in the head.  38 C.F.R. § 4.87, DC 6260, Note 2 (2014).  This is the maximum schedular evaluation available for tinnitus.  The Federal Circuit affirmed VA's long-standing interpretation of DC 6260 as authorizing only a single 10 percent rating for tinnitus, whether perceived as unilateral or bilateral.  Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  It is undisputed that the Veteran already is in receipt of the maximum 10 percent schedular rating for his service-connected tinnitus.  Accordingly, the Board finds that the Veteran's increased rating claim for tinnitus must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

The Board has considered whether the Veteran's tinnitus presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell, 9 Vet. App. at 338-39.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical."). 

The Board notes that the schedular criteria are designed to compensate for average impairments in earning capacity resulting from service-connected disability.  38 U.S.C.A. § 1155.  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun, 22 Vet. App. at 115.  While the Veteran has complained that his tinnitus has become louder and increasingly disruptive, he does not contend and the record does not suggest that his tinnitus symptomatology required frequent hospitalization.  There also is no evidence showing that the Veteran's tinnitus causes marked interference with employment.  As such, the Board concludes that referral for extraschedular consideration is not warranted.

Clear and Unmistakable Error Claim

Previous determinations which are final and binding, including decisions of service connection, degree of disability, age, marriage, relationship, service, dependency, line of duty, and other issues, will be accepted as correct in the absence of clear and unmistakable error (CUE).  Where evidence establishes such error, the prior decision will be reversed or amended.  38 C.F.R. §§ 3.104, 3.105(a).  A claim of CUE is a collateral attack on a final RO decision.  Smith v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994). 

A three-pronged test is used to determine whether CUE was present in a prior determination: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort of error that, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Russell v. Principi, 3 Vet. App. 310, 313-14 (1992); see also Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999).  CUE is a type of error in which reasonable minds could only conclude that the original decision was fatally flawed at the time it was made. Russell, 3 Vet. App. at 313-14. 

CUE is a very specific and rare kind of error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  CUE is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Id.  The Court further indicated that in order to raise a valid claim of CUE, the Veteran must specifically indicate what the error is and that unless it is the type of error that, if true, would be CUE on its face, the Veteran must provide persuasive reasons why the decision would have been manifestly different but for the error.  Id. at 44.  The Court stated that there is a presumption of validity to otherwise final decisions, and that where such decisions are collaterally attacked, and a CUE claim is undoubtedly a collateral attack, the presumption is even stronger.  Id. 

Allegations that previous adjudications have weighed and evaluated the evidence improperly can never rise to the stringent definition of clear and unmistakable error. See Damrel v. Brown, 6 Vet. App. 242, 246 (1994).  Similarly, broad brush allegations of "failure to follow the regulations" or "failure to give due process," or any other general, nonspecific claim of error cannot constitute a valid claim of clear and unmistakable error.  Fugo, 6 Vet. App. at 44.  A breach of the duty to assist cannot form a basis for a claim of clear and unmistakable error.  Caffrey v. Brown, 6 Vet. App. 377, 382 (1994); Cook v. Principi, 258 F.3d 1311 (Fed. Cir. 2001).  When there is evidence both for and against an issue, it is impossible for a Veteran to succeed in showing that the result would have been manifestly different.  Simmons v. West, 14 Vet. App. 84, 88 (2000). 

The Veteran contends that, in a January 11, 1991 rating decision, VA committed CUE when it denied service connection for a low back disability on the basis that the Veteran had an acute episode of low back pain during his period of honorable service with no further complaints until the latter part of his second period of service which was terminated by bad conduct discharge.  In essence, the Veteran argues that the AOJ incorrectly found that the back problems noted during the first period were acute and resolved.  The Veteran argues that the evidentiary record clearly demonstrates the onset of his problems during the first period of active duty and, regardless of whether he served an additional period of service or whether the second period of service was honorable, service connection was warranted.  Thus, the Veteran essentially contends that the RO committed CUE in improperly evaluating the evidence in the January 1991 rating decision.  

In this regard, the Veteran's claims file does not indicate that the RO clearly overlooked or ignored evidence that was of record, that the correct facts were not before the adjudicator, or that the law was misapplied in the January 1991 rating decision.  

Reading the allegation most broadly, the Veteran essentially has presented an argument of CUE based upon a theory that the RO incorrectly weighed and evaluated the evidence.  In other words, his CUE motion rests on an argument that the prior rating decision in January 1991 should have been decided in his favor.  This does not rise to the stringent definition of CUE.  As noted, this theory cannot form a basis for a claim of clear and unmistakable error.  See Damrel, 6 Vet. App. at 246.  Further, there simply is no support for the Veteran's assertion that the RO ignored evidence of record or committed error that would have resulted in a manifestly different outcome in the January 1991 rating decision.  The Board notes in this regard that, in the January 1991 rating decision, the RO clearly acknowledged the Veteran's treatment for back problems during his honorable period of service; however, the RO just as clearly noted that these problems resolved.   For these reasons, the Veteran's CUE claim is denied.


ORDER

Entitlement to service connection for a low back disability is denied. 

Entitlement to service connection for right leg sciatica disability (claimed as numbness in the right leg) is denied.

Entitlement to a compensable disability rating prior to March 26, 2013, and to a disability rating greater than 10 percent thereafter, for a laceration scar of the forehead is denied.  

Entitlement to a compensable disability rating for bilateral hearing loss is denied.

Entitlement to a disability rating greater than 10 percent for tinnitus is denied.

The motion to reverse or revise a January 11, 1991 rating decision, which denied a claim of service connection for a low back disability, on the basis of clear and unmistakable error (CUE) is denied.


REMAND

The Veteran's combined disability rating does not meet the statutory threshold required for consideration of a schedular TDIU.  38 C.F.R. § 4.16(a) (2014).  It is possible that adjudication of the claims of service connection for a traumatic brain injury, old granulomatous disease, a hiatal hernia, diabetes mellitus, onychomycosis, asthma, a bilateral bunion deformity, subconjunctival hemorrhages, a right shoulder disability, herpes simplex encephalitis, PTSD, an acquired psychiatric disability other than PTSD, to include anxiety and depression, a bilateral hand disability, a disability manifested by blackouts, and for an eye disability which were referred to the AOJ in the Introduction could impact adjudication of the Veteran's TDIU claim.  Thus, the Board finds that the TDIU claim is inextricably intertwined with the service connection claims referred to the AOJ in the Introduction and, as such, adjudication of the TDIU claim must be deferred.  See also Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered); Tyrues v. Shinseki, 23 Vet. App. 166, 178 (2009). 

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the issues of service connection for a traumatic brain injury, old granulomatous disease, a hiatal hernia, diabetes mellitus, onychomycosis, asthma, a bilateral bunion deformity, subconjunctival hemorrhages, a right shoulder disability, herpes simplex encephalitis, PTSD, an acquired psychiatric disability other than PTSD, to include anxiety and depression, a bilateral hand disability, a disability manifested by blackouts, and for an eye disability.  A copy of any rating decision(s) on these claims should be associated with the Veteran's claims file.

2.  Thereafter, obtain a VA medical opinion regarding the impact of the Veteran's service-connected disabilities, alone or in combination, on his employability.  The Veteran's age and the effects of nonservice-connected disabilities on his employability may not be considered.  A complete rationale must be provided for any opinions expressed.  If any requested opinion(s) cannot be provided without resorting to mere speculation, then the examiner should explain why this is so.

3.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's TDIU claim, to include consideration of whether the Veteran meets the criteria for a TDIU on an extraschedular basis.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


